DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 8, 10 objected to because of the following informalities:  Claim status should be WITHDRAWN.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 16-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,588,084 to Holley, Jr. (Holley).
Regarding claim 1, 12, Holley discloses a carton (Fig 4) and blank (Fig 1) for packaging, the carton comprising a first side wall (55), a top portion formed in part by a top wall panel (43) 
Regarding claim 16-17, Holley further discloses wherein first side wall (55) is hinged to a first edge of the top wall panel (43) by a first fold line (57), further comprising a second side wall (54) hinged to a second edge of the top wall panel by a second fold line (56), wherein the second edges opposes the first edge (Fig 1).

Claim(s) 12-13, 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,197,598 to Stout et al. (Stout).
Regarding claim 12, Stout discloses a blank (Fig 1) for packaging, the carton comprising a first side wall (6), a top portion formed in part by a top wall panel (1) and a first upper end closure panel (2) hinged to the top wall panel along a first end edge, a carrying handle (14) defined in the top portion, a first gusset panel (19b) hinged to the first upper end closure panel along a first side edge, a first anchor panel (15) hinged to the first gusset panel (at 19) and to the 
Regarding claim 13, Stout further discloses a second upper end closure panel (4) hinged to the top wall panel (1) along a second end edge (5), a second gusset panel (20b) hinged to the second upper end closure panel along a first side edge, a second anchor panel (17) hinged to the second gusset panel (at 20) and to the first side wall (at 18), the second anchor panel capable of being folded into a face to face relationship with first side panel so as to secure the second upper closure panel (4) in closed condition (Figs 4-5), wherein the first handle reinforcing structure (21) is coupled to the second anchor panel by two or more second connecting panels (left and right of 29).
Regarding claim 15, Stout further discloses carton/blank comprising second side wall (8), third gusset panel (opposite 19b) hinged to first upper end closure panel (2) along a second side edge opposing first side edge, fourth gusset panel (opposite 20b) hinged to second upper end closure panel (4) along a second side edge opposing first side edge, third anchor panel (37) hinged to third gusset panel and to second side wall (8), third anchor panel capable of being folded into face to face relationship with second side panel so as to secure first upper end closure panel in a closed condition, fourth anchor panel (40) hinged to fourth gusset panel and to second side wall, fourth anchor panel capable of being folded into face to face relation with second side panel so as to secure second upper end closure panel in closed condition, second handle reinforcing structure (35) disposed at least in part about carrying handle, wherein the second handle reinforcing structure is coupled to third anchor by two or more third connecting 
Regarding claim 16-17, Stout further discloses wherein first side wall (6) is hinged to a first edge of the top wall panel (1) by a first fold line (7); and further comprising a second side wall (8) hinged to a second edge of the top wall panel (1) by a second fold line (9), wherein the second edge (7) opposes the first edge (9) (Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley in view of US 2009/0236408 to Spivey SR et al. (Spivey).
Regarding claim 3, 14, Holley teaches the carton of claim 1 and blank of claim 12 but does not teach explicitly openings on the top wall panel to define the handle strap.  Spivey discloses a carton (Fig 4) and in particular discloses openings (65) on top wall panel to define a handle strap (64).  One of ordinary skill in the art would have found it obvious to replace the 
Regarding claim 4, the modified Holley further discloses each pair of openings defined by a cushioning flap (67) hinged to handle strap portion (Fig 4, Spivey)
Regarding claim 5, Holley teaches the carton of claim 1 but does not teach explicitly teach aperture defined in top wall panel of the carton.  Spivey discloses a carton (Fig 4) and in particular discloses aperture (65) on top wall panel to define a handle strap (64).  One of ordinary skill in the art would have found it obvious to replace the handle cutouts portions of Holley with aperture as suggested by Spivey to facilitate gripping of the handle.
Regarding claim 7, Holley discloses carton of claim 1 and further discloses carrying handle being strap (14) but does not teach opening in top wall panel.  Spivey discloses a carton (Fig 4) and in particular discloses openings (65) on top wall panel to define a handle strap (64).  One of ordinary skill in the art would have found it obvious to replace the handle cutouts portions of Holley with openings as suggested by Spivey to facilitate gripping of the handle.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley in view of US Patent No. 5,699,957 to Blin et al. (Blin).
Regarding claim 9, Holley discloses the carton of claim 1 and further discloses a base portion (47, 49, 51) including base panel (47) but does not teach the base panel formed from a second blank.  However, Blin discloses that it was known in the art to separate carton parts from cover to base (Figs 4-5) and one of ordinary skill in the art would have found it obvious to separate the carton to cover and base such that they were formed of different blanks as suggested by Blin in order to facilitate manufacture since it has been held that making two parts In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349(CCPA 1961).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout in view of Spivey.
Regarding claim 14, Stout teaches the blank of claim 12 but Stout does not teach explicitly openings on the top wall panel to define the handle strap.  Spivey discloses a carton (Fig 4) and in particular discloses openings (65) on top wall panel to define a handle strap (64).  One of ordinary skill in the art would have found it obvious to replace the handle cutouts portions of Stout with openings as suggested by Spivey to facilitate gripping of the handle.

Response to Arguments
Applicant’s arguments, see pg 1, filed 1/18/2022, with respect to the rejection(s) of claim(s) 1-5, 7, 9, 11-17 under Stout have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holley and a new interpretation of Stout.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735